Citation Nr: 0014253	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a light staph 
epidermidis and light gaffkya species.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to August 
1969 and from May to November 1975.  This appeal arises from 
a July 1998 rating action in which the RO denied service 
connection for light staph epidermidis and light gaffkya 
species.  The veteran is unrepresented in his appeal.

The veteran gave testimony at a video conference hearing 
before the undersigned Acting Member of the Board in May 
1999.  A complete transcript of the hearing is of record.  At 
this hearing, the veteran indicated that he wished to submit 
additional medical evidence for the Board's consideration.  
Such evidence, consisting of VA radiology reports, dated in 
March 1999, was submitted by the veteran and forwarded to the 
Board.  This material was not previously considered by the 
RO.  The veteran indicated that he wished to waive RO 
consideration of this evidence in accordance with 38 C.F.R. 
§ 20.1304(c) (1999).

At the May 1999 hearing, the veteran also indicated that he 
wanted to reopen a claim for service connection for 
osteoarthritis.  That claim had been previously denied by the 
Board in September 1990, and therefore, new and material 
evidence is required to reopen.  This issue has not been 
developed for appellate review and is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for light staph epidermidis and light gaffkya 
species is plausible.



CONCLUSION OF LAW

The claim for service connection for a light staph 
epidermidis and light gaffkya species is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question that the Board must address is whether 
the veteran has presented a well-grounded claim.  A well-
grounded claim is one that is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
recently been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review the case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 
568 (1996) (en banc).  Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim.

A review of the veteran's service medical records revealed 
the presence of light staph epidermidis and light gaffkya 
species in a March 1969 laboratory test.  In a March 1969 
treatment record it was noted that a culture revealed staph 
epidermidis and light gaffkya species which were both 
sensitive to furadantin.  

The claims file contains numerous post-service medical 
records (both private and VA) for a variety of disorders.  
However, the claims file is entirely negative for any post-
service medical records showing treatment for the claimed 
disorder or showing any current diagnosis of a disorder 
related to the laboratory findings in service.

At a video conference hearing before the undersigned Acting 
Member of the Board, the veteran testified that he was 
currently being treated for a disorder as a result of the 
laboratory findings of a light staph epidermidis and light 
gaffkya species in service.  He did not specify what the 
disorder was but stated that he had received treatment at the 
VAMC in Durham and that he would submit these records 
directly to the Board for review with a waiver of initial 
consideration by the RO.  The veteran did submit additional 
medical records.  However, the records submitted were not 
pertinent to his claim.  They showed radiology findings of a 
possible post-traumatic bone formation of the distal right 
femur and a narrowing of the L5-S1 disc space.  There was no 
evidence that these findings were in any way related to the 
veteran's currently claimed disorder, or to the findings in 
service.

The Court has held that Congress specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents had resulted in a disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a 
nexus between that disability and service), there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  In 
this case there is no evidence of a current disability.  
Thus, the first and most fundamental requirement of a well-
grounded claim has not been met.

While the veteran may well believe that he currently has a 
disability and that it is related to his active duty service, 
as a layperson without medical training or expertise, he is 
not competent to render an opinion on a medical matter, such 
as the diagnosis of the currently claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).   

Thus, the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim.  As such, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  The veteran was provided an opportunity to submit 
medical evidence pertinent to his claim but he failed to do 
so, submitting only medical evidence unrelated to the claimed 
disorder.

As a final matter, the Board notes that in the July 1998 
rating action and October 1998 statement of the case, the RO 
clearly explained the evidence needed to present a well 
grounded claim, and the reasons why the current claim is 
inadequate, the Board finds that the duty to inform has been 
met.  See 38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. 
App. at 77-78.


ORDER

As evidence of a well-grounded claim has not been submitted 
with respect to the issue of service-connection for light 
staph epidermidis and light gaffkya species, the appeal is 
denied.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals



 

